Dear Mr. Benoit:
You have requested the opinion of this office regarding parcel fees levied by fire protection districts.  Your question is who is responsible for payment of the parcel fees, the owner of the land or the owner of improvements located on the land, if ownership is not conjoint.  The particular parcel fee propositions you are concerned about are quoted on Exhibit A attached hereto.
Fire Protection Districts are authorized to levy and collect parcel fees pursuant to La. R.S. 40:1505.  Section A of R.S.40:1505, regarding legal proceedings for collection of delinquent parcel fees clearly contemplates that the responsibility for payment lies with the parcel owner, since it authorizes proceedings "against the parcel" and refers to attorneys fees payable by "the parcel owner".
Further, Section D of R.S. 40:1505 defines a parcel as "a lot, a subdivided portion of ground or an individual tract upon which is located, either in whole or in part, a residential or commercial structure, regardless of the structure's being occupied or unoccupied."  Attorney General Opinion No. 89-654 has interpreted this provision as providing for a fee on each "lot", "subdivided portion of ground" or "individual tract", and not on each separate residence and commercial structure located thereon.
It is our opinion that payment of the parcel fees levied by fire protection districts in accordance with R.S. 40:1505 is the responsibility of and should be collected from the owner of the land or parcel, not the owner of the improvements.
If this office can be of further assistance, please do not hesitate to contact us.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jv/0094n
Attachment
EXHIBIT A
     "Shall Fire Protection District No. 3 of the Parish of Acadia, State of Louisiana (the "District"), levy and collect an annual parcel fee of Twenty-Five Dollars ($25) on each lot, subdivided portion of ground or individual tract in the District upon which is located, either in whole a part, a residential or commercial structure, whether occupied or unoccupied, for a period of ten (10) years, beginning with the year 1989 and ending with the year 1998, for the purpose of acquiring, constructing, improving, maintaining and operating fire protection facilities and equipment, including the cost of obtaining water for fire protection purposes, and all purposes incidental thereto?"
     "Shall Fire Protection District No. 7 of the Parish of Acadia, State of Louisiana (the "District"), levy and collect annually for a period of ten (10) years, beginning with the year 1992, a fee of Twenty-Five Dollars ($25.00) on each lot, subdivided portion of ground or individual tract upon which is located, either in whole or in part, a residential or commercial structure, regardless of the structure's being occupied or unoccupied, for the purpose of acquiring facilities and equipment, including paying the cost of obtaining water for fire protection purposes and all purposes incidental thereto, and shall the District be further authorized to fund the proceeds of said parcel fee into bonds to pay the costs of capital improvements, said bonds to be issued from time to time in the manner provided by law, including, but not limited to, Section 1505 of Title 40 of the Louisiana Revised Statutes of 1950, as amended?";